By the Court,

Pratt, J.
Under C. L., § 3854, the first notice of trial in a cause coming into this Court on appeal from a Justice’s Court, is sufficient if served eight days before the term at which the trial is intended to be heard, whether such term be the first or any subsequent one after the appeal was taken. But all notices of trial in such cases after the first notice, must be served at least fourteen days before the first day of the term at which the trial is intended to be had. C. L., § 4347.
Motion granted.